Appellant was convicted of robbery. The indictment charged that he feloniously took the sum of $2 (describing it), the property of Mrs. Lula Barton, from her person and against her will, by violence to her person or by putting her in such fear as unwillingly to part with the same, etc. As stated, the jury returned a verdict finding the defendant guilty of robbery as charged in the indictment and fixed his punishment at imprisonment for ten years. The court pronounced and entered a judgment of conviction accordingly and duly sentenced appellant to imprisonment in the penitentiary for the term stated. From the judgment of conviction this appeal was taken.
We note from the minute entry that the defendant filed a motion in arrest of judgment and that the court overruled this motion. No such motion is set out in the record; therefore this court cannot know upon what grounds the motion was predicated. In this connection nothing is here presented for review. There is no bill of exceptions, and the trial judge certifies the time for filing one has expired and no bill of exceptions has been presented. The regularity of the proceedings in the court below as disclosed by the record is the only question before us. The record proper has been examined. Finding no reversible error, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.